UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No.    00-30905




In Re: In the Matter of the Complaint of FALCON WORKOVER COMPANY,
   INC. doing business as Blake Workover & Drilling Company, as
     owner of Rig 19, Official Number 560963, Petitioning for
           Exoneration from or Limitation of Liability,

                                                       Petitioner,

           ------------------------------------------

      UNDERWRITERS AT LLOYDS OF LONDON; HIH CASUALTY & GENERAL
    INSURANCE COMPANY, COMMERCIAL UNION ASSURANCE COMPANY PUBLIC
   LIMITED COMPANY; THE MARINE INSURANCE COMPANY LTD; ASSURANCES
   GENERALES DE FRANCE I A R T; YORKSHIRE INSURANCE COMPANY LTD;
 INTERNATIONAL INSURANCE CO OF HANOVER LTD; GAN INSURANCE COMPANY
  LIMITED; THE THREADNEEDLE INSURANCE COMPANY LTD; SKANDIA MARINE
INSURANCE COMPANY (U K) LTD; ARIG INSURANCE CO LTD; ASSICURAZIONI
    GENERALI, S P A; AXA GLOBAL RISKS (UK) “T” A/C; ALL AMERICAN
                      MARINE SLIP; AIG OIL RIG

                                            Plaintiffs-Appellants,
                                 and

                    R & B FALCON DRILLING CO

                                                  Movant-Appellant,

                                VERSUS

                UNIVERSAL MACHINERY CO INC; ET AL

                                                        Defendants,

                                 and


                        CATERPILLAR, INC;

                                                Defendant-Appellee,

                                 and
                        STEVEN L SANDERS,

                                                 Claimant-Appellee.


           Appeal from the United States District Court
               for the Eastern District of Louisiana
                            (97-CV-2628)

                           June 26, 2001


Before SMITH, DUHÉ and WIENER, Circuit Judges.

PER CURIAM:1

      In this limitation of liability proceeding R & B Falcon

Drilling Co. and its insurers (“Falcon”) sought to recover from

Caterpillar, Inc. (“Caterpillar”)    damage to Falcon Rig 19 caused

by fire, and consequential damages resulting therefrom.     Stephen

Sanders (“Sanders”), who was allegedly injured while escaping from

the rig fire, sought damages for his injuries.   Following a bench

trial the district court found Falcon at fault. It awarded nothing

to Falcon and damages to Sanders.       Falcon appeals.    We have

considered the briefs and argument of counsel and appropriate parts

of the record and we affirm.

      This appeal raises the following issues.   Did   the district

court err concerning:    the cause of the fire; whether Sanders

suffered an accident while evacuating the rig; whether Sander’s

accident   (if there was one) caused his injuries; and, if so, the


  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 2
damages awarded to him? These issues question the factual findings

of the district court which we review only for clear error and

which we can reverse only if, after considering the record, we are

“...left with a firm and definite conviction that a mistake has

been committed.”2     Since the parties are familiar with the facts,

we do not restate them here.

      Falcon’s claims against Caterpillar are brought pursuant to

general   maritime   law   products        liability     theories   and   strict

liability under the Louisiana Products Liability Act, La. Rev.

Stat. Ann. § 9:2800.51-60 (West 2001).

      Falcon first contends that the brazed fitting in the oil feed

line which caused the fire failed because it was not properly

brazed by Caterpillar and because it was subjected to excessive

vibration due to the lack of a securing clip.              In addition to its

own evidence, Caterpillar relies on the cross examination statement

of Falcon’s expert witness     that the braze must have been adequate

because the fitting lasted without failure or leak for 2,000 hours

of engine operation    following the last overhaul without the clip.

The district court found the braze was adequate and that the lack

of the securing clip was a misuse by Falcon.               Our examination of

the record   does    not   establish       that   this   finding    was   clearly


  2
     W.H. Scott Constr. Co. v. City of Jackson, Miss., 199 F.3d
206, 219 (5th Cir. 1999); see also Anderson v. City of Bessemer
City, 470 U.S. 564, 573 (1985); Canal Barge Co. v. Torco Oil Co.,
220 F.3d 370, 375 (5th Cir. 2000).


                                       3
erroneous.

      Next Falcon contends that the district court clearly erred in

finding that Sanders hit his head while fleeing the burning rig.

It relies primarily on five separate items of evidence.         The court

believed Sanders based upon his testimony and that of witnesses

Bourque and Roth.   It is clear from the record, and in particular

from statements by the court during the hearing on the Motion For

New Trial, that this was simply a credibility call by the court.3

 We see no error.

      Alternatively, Falcon contends that even if Sanders did have

an accident it was not the cause of his cervical injury, and

offers, inter   alia,   the   argument   that   the   court   ignored   the

evidence of Dr. Cenac.    The record shows, and the district court

found, that Dr. Cenac did not examine Sanders, and that Doctors

Bernard, Juneau, Lindermann and Gidman all agreed that the delay in

onset of symptoms was not unusual and, in response to the proper

question,    that the accident was the cause of Sander’s injury.

These findings were not clearly erroneous.

      As to the contention that the award of damages was excessive,

we note that, while had we been the trial judge we may have awarded

something less, the high hurdle of clear error is not met by the


  3
    Canal Barge Co. v. Torco Oil Co., 220 F.3d 370, 375 (5th Cir.
2000) (“The burden of showing that the findings of the district
court are clearly erroneous is heavier if the credibility of
witnesses is a factor in the trial court’s decision.”) (citation
omitted).

                                   4
facts of this case.   The district court carefully considered each

separate element of the award and provided reasons therefor that

are adequately supported by the record.

     AFFIRMED.




                                 5